DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, line 9 recites “a detecting device”.  However, Applicant’s specification mentions this feature as the entire device generally, while it appears that the claim recitation is intended to mean “sensor” or to refer to “detecting device” 124, as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtomo (US 2016/0171809 A1).

Regarding Claim 1, Ohtomo discloses 
a coin separating and detecting device, i.e., coin discrimination apparatus (100), as illustrated in figure 1, comprising:
a separating and feeding rotating body (202), as illustrated in figure 3, disposed inclinedly, noting the entire device is located on an inclined angle with and configured to receive and separate coins, as mentioned at paragraph 58, an upper surface of the separating and feeding rotating body defining a separating concave portion (208 a-208c), as illustrated in figure 3 and as mentioned at paragraph 59;
a coin separating and feeding device (210a-210c), as illustrated in figure 3 and as mentioned at paragraphs 59-61, configured to push out the coins that have been separated from the separating concave portion by a moving body (206a-206c), as illustrated in figures 3-5, the moving body (206a-206c) movable in a radial direction of the separating and feeding rotating body (202); i.e., outward and away from the center of the disc (202) towards the periphery of disc (202), and
a coin detecting device, i.e., coin discrimination section (104) as illustrated in figures 1, 2 and 9 and as mentioned at paragraph 51, configured to receive the coins from the coin separating and feeding device (210a-210c), the coin detecting device comprising:
a detecting rotating body, i.e, rotor (304), as illustrated in figure 5 and as mentioned at paragraph 67, configured to move the coins along a detecting portion introduction guide (204), as illustrated in figure 4; and
a sensor (308), as mentioned at paragraph 66 and as illustrated in figure 5, configured to acquire physical information on the coins in a step in which the coins are moved along a detection guide (306) following the detecting portion introduction guide (204),
wherein the separating and feeding rotating body (202) and the detecting rotating body (304) are positioned adjacent each other in a horizontal direction, and
wherein the detecting rotating body (304) is configured to receive the coins in a step in which the coins fed from the separating and feeding rotating body (202) fall downwards, noting that as the rotating body (202) rotates, the coins move at an apex at the 90th degree of angle from the horizontal, and then move downward from there to the guide (204); hold the coins, i.e., holds the coins in the aperture/concave portion (208a-208c); deliver the coins onto the detecting portion introduction guide (306); and push the coins forward along the detecting portion introduction guide (306), as illustrated in figure 5.

Regarding Claim 3, Ohtomo discloses 
wherein the detecting rotating body (304) is formed with an inward reception peripheral edge side portion, as illustrated in figure 6, noting the edge of the detecting rotating body that faces incoming coins, on a peripheral edge side to hold coins which have been fed from the separating and feeding rotating body (202) by the inward reception peripheral edge side portion until the detecting rotating body arrives at a predetermined positional relationship, noting the position of coin (C), as illustrated in figure 8 and as mentioned at paragraph 77, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo (US 2016/0171809 A1) in view of Enomoto (US 2009/0029638 A1).

Regarding Claim 2, Ohtomo teaches the system as described above.

Regarding Claim 2, Ohtomo does not expressly teach
wherein a falling guide body is disposed between the separating and feeding rotating body and the detecting rotating body.

Regarding Claim 2, Ohtomo does not expressly teach, but Enomoto teaches wherein a falling guide body, i.e., pressing member (10), as illustrated in figures 2, 3 and 5, for example, is disposed between the separating and feeding rotating body (112) and the detecting rotating body (128).

wherein a falling guide body is disposed between the separating and feeding rotating body and the detecting rotating body, as taught by Enomoto, in Ohtomo’s coin separating and detecting device for the purpose of pressing the coin against the upper face of the rotation disk (105), as it is passed from the coin separating device to the detecting device as mentioned at paragraph 84 of Enomoto.

Regarding Claim 4, see rejection of Claim 2, above.

Regarding Claim 5, Ohtomo does not expressly teach
 wherein the falling guide body defines a slope extending downwards and forward from a side of the separating and feeding rotating body toward a side of the detecting rotating body.

Regarding Claim 5, Ohtomo does not expressly teach, but Enomoto teaches 
 wherein the falling guide body (10) defines a slope extending downwards and forward from a side of the separating and feeding rotating body (112) toward a side of the detecting rotating body (128), as mentioned at paragraph 97, first sentence, i.e., “[t]he pressing force by the pressing member 10 can be changed depending on the selection of a material of the pressing member 10, the inclination angle of the elastic pressing pieces 14H, 16H and the providing height, and it is possible to obtain an appropriate pressing force as needed by setting such conditions .

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo (US 2016/0171809 A1) in view of Enomoto (US 2009/0029638 A1) and further in view of Chen (US 5,688,166).

Regarding Claim(s) 6-10, Ohtomo teaches the system as described above.

Regarding Claim 6, Ohtomo teaches 
wherein the detecting portion introduction guide comprises: an arc portion that is curved and extends downward away from the separating and feeding rotating body, and
a detection guide extending linearly upward from the arc portion and away from the separating and feeding rotating body;
wherein the arc portion and the detection guide are connected by a temporary retaining portion defining an arc shape and positioned in a location lower than the arc portion and the detection guide.

See annotated figure 6, as follows.


    PNG
    media_image1.png
    778
    644
    media_image1.png
    Greyscale

Regarding Claim 6, Ohtomo does not expressly teach 
wherein the arc portion and the detection guide are connected by a temporary retaining portion defining an arc shape and positioned in a location lower than the arc portion and the detection guide.

Regarding Claim 6, Ohtomo does not expressly teach, but Chen teaches 
wherein the arc portion (231), as illustrated in figure 1, and the detection guide (23), are connected by a temporary retaining portion, i.e., a screw, defining an arc shape and positioned in a location lower than the arc portion (231) and the detection guide (23), as illustrated in figure 25, noting that the screw/fastener can be interpreted to be “positioned in a location lower than the arc portion”, as illustrated in figures 1 and 3,  noting that the arc portion can be construed as the outer edge of the plate, furthest away from the screws and facing the edge of the coin as it passes the arc on its way along the path (25), as illustrated in figures 3 and 4, for example.

Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the arc portion and the detection guide are connected by a temporary retaining portion defining an arc shape and positioned in a location lower than the arc portion and the detection guide, as taught by Chen, in Ohtomo’s coin separating and detecting device for the purpose of fastening the arced portion and the detection guide in a temporary manner using removable fasteners in the form of screws to effectuate periodic replacement upon wear due to impingement caused by passing coins.


Regarding Claim 8, see rejection of Claim 6, above.
Regarding Claim 9, see rejection of Claim 6, above.
Regarding Claim 10, see rejection of Claim 6, above.

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Enomoto ’741 is cited as teaching a coin hopper with coin transporter (1003) that moves coins upward after being accepted from a separating and feeding body (134), and then feeds them upward and over and downward, as illustrated in figure 41, for example.

Umeda ‘161 teaches a separating and feeding body (152) which feeds coins onto conveyor/transporter (182), which then moves the coins in various directions, as illustrated in figure 1.

Enomoto ‘676 teaches a separating and feeding body (112) that feeds coins to the detecting rotating body/discrimination rotor (128), and then feeds them to transporter (103), in another direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


December 4, 2021